[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has filed a two-count revised complaint against the defendants, United Congregational Church of Bridgeport, Inc. (United) and Joyce Compton. The plaintiff alleges that she fell on a portion of a sidewalk that abuts property owned by United. Count one asserts that the plaintiff's fall and resulting injuries were caused by the negligence of United. United, however, has moved for summary judgment on the ground that it does not owe a duty to the plaintiff.
The plaintiff does not dispute that the sidewalk in question is a public sidewalk. "An abutting landowner, in the absence of statute or ordinance, ordinarily is under no duty to keep the public sidewalk in front of his property in a reasonably safe condition for travel." Wilson v. New Haven, 213 Conn. 277, 280,567 A.2d 829 (1989). Notwithstanding this general rule, the plaintiff contends that summary judgment is inappropriate because the complaint alleges that United committed positive acts which created the hazardous condition. See Gambardella v. Kaoud,38 Conn. App. 355, 358-59, 660 A.2d 877 (1995). This assertion is without merit. The complaint merely alleges that United "allowed" the sidewalk to become defective. No positive acts are alleged. Accordingly, United's motion must be and is hereby granted.
Moraghan, J. CT Page 3699